Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-19-00131-CV

                              IN THE INTEREST OF D.M.S., a Child

                     From the 131st Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2015CI05918
                          Honorable Cathleen M. Stryker, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: June 19, 2019

DISMISSED FOR WANT OF PROSECUTION

           Appellant’s brief was due to be filed by May 10, 2019. Neither the brief nor a motion for

extension of time was filed. By order dated May 21, 2019, appellant was ordered to show cause

in writing by June 5, 2019 why this appeal should not be dismissed for want of prosecution. TEX.

R. APP. P. 38.8(a). Appellant did not respond to this court’s order. Because appellant failed to

timely file a brief in this appeal, this appeal is dismissed for want of prosecution. See id.

                                                   PER CURIAM